MEMORANDUM **
Jose Hernandez-Ramirez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order adopting and affirming an immigration judge’s (“IJ”) decision denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002), and we deny the petition for review.
Hernandez-Ramirez submitted a declaration and supporting documents establishing that, on the way to the hearing, his car broke down. The IJ did not abuse his discretion in concluding that these circumstances were not exceptional within the meaning of 8 U.S.C. §§ 1229a(b)(5)(C) and 1229a(e)(l). See, e.g., Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996) (traffic congestion and parking difficulties insufficient to require reopening).
Petitioner’s request for oral argument is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.